Citation Nr: 9916276	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-48 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 18, 1996, for 
an award of a 100 percent disability rating for valvular 
heart disease with aortic insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to October 
1976, and from November 1990 to November 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO increased the rating for 
veteran's service-connected heart disability from 30 percent 
to 100 percent, and assigned an effective date of March 18, 
1996 for the increase.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A medical profile issued during the veteran's service, in 
June 1991, is the earliest factual basis for finding that the 
veteran's valvular heart disease with aortic insufficiency 
precludes her from more than sedentary employment.

3.  The veteran filed a claim for service connection and 
compensation for a heart disorder in December 1991.


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria have been met for the assignment of an effective 
date of November 23, 1991, for the increase of the disability 
rating for the veteran's valvular heart disease with aortic 
insufficiency to 100 percent.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7000 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim, VA has a duty to assist the 
veteran in the development of her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board finds that the veteran's claim for an effective 
date prior to March 18, 1996, for the award of a 100 percent 
disability rating for valvular heart disease with aortic 
insufficiency, is a plausible and well grounded claim within 
the meaning of 38 U.S.C.A. § 5107.  The Board also finds that 
VA has met its duty to assist in developing the facts 
pertinent to that claim.  38 U.S.C.A. § 5107 (West 1991).

The veteran essentially contends that the effective date for 
a 100 percent disability rating for her service-connected 
heart disorder should be immediately following her separation 
from service in November 1991, because, she asserts, she has 
had signs since she was in service that her heart disorder 
was severe.

Under VA law and regulations, the effective date for an 
increase in disability compensation in the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is that 
date of the receipt of the claim.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (1998).

The veteran filed a claim for service connection and 
compensation for her heart disorder in December 1991, shortly 
after separation from service.  The RO granted service 
connection for valvular heart disease with aortic heart 
disease in a July 1992 rating decision, and assigned a 30 
percent disability rating.  Approximately two months after 
the July 1992 decision, the veteran began requesting 
increased ratings and reconsideration of subsequent rating 
decisions denying an evaluation in excess of 30 percent for 
the service-connected disability.  Based on review of the 
record from July 1992 until the July 1996 rating decision, in 
which the RO increased the rating from 30 percent to 100 
percent and resolving reasonable doubt in the veteran's 
favor, the Board finds that the claim that led to the award 
of a 100 percent rating was the December 1991 claim for 
service connection for the heart disability.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's valvular heart disease.  Disability 
ratings are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1998).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (1998).

Beginning with the initial assignment of a rating in 1992, 
the RO evaluated the veteran's valvular heart disease with 
aortic insufficiency as comparable to rheumatic heart 
disease, under Diagnostic Code 7000.  That Diagnostic Code 
provides the following rating criteria:

As active disease and, with ascertainable 
cardiac manifestation, for a period of 6 
months  ......100 percent

Inactive:
Definite enlargement of the heart 
confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or 
other definite signs of beginning 
congestive failure; more than sedentary 
employment is precluded  .............100 
percent

The heart definitely enlarged; severe 
dyspnea on exertion, elevation of 
systolic blood pressure, or such 
arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor 
is precluded  
..............................60 percent

From the termination of an established 
service episode of rheumatic fever, or 
its subsequent recurrence, with cardiac 
manifestations, during the episode or 
recurrence, for 3 years, or diastolic 
murmur with characteristic EKG 
manifestations or definitely enlarged 
heart  ....30 percent

With identifiable valvular lesion, 
slight, if any dyspnea, the heart not 
enlarged; following established active 
rheumatic heart disease  
.................................10 
percent

38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).

The Board notes that the rating schedule criteria for 
evaluating the cardiovascular system were revised in 1998.  
See 62 Fed. Reg. 65,219 (1997) (codified at 38 C.F.R. Part 4, 
effective January 12, 1998).  The Court has explained that 
where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to the appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, however, the RO granted the maximum possible 
rating for heart disease, 100 percent, effective in 1996, 
prior to the change in the regulations.  The current appeal 
regarding the effective date for the rating increase is 
affected by evidence as to the veteran's claims and condition 
during the period from her active service until the total 
rating was assigned in 1996.  Therefore, the Board finds that 
the revised regulations that became effective in 1998 are not 
applicable to the analysis of the effective date issue that 
is currently on appeal.

Medical evidence and statements from the veteran address the 
manifestations and severity of the veteran's heart disorder 
during and since service.  The veteran's service medical 
records are silent for any cardiovascular disorders during 
her first period of active duty in 1974 to 1976.  During her 
second period of service, she was seen in February 1991 
following a sudden loss of consciousness.  In May 1991, she 
underwent medical evaluation for a history of syncope and 
palpitations.  Physicians diagnosed valvular heart disease 
with aortic insufficiency.  The veteran was begun on 
medication for her heart condition.  Among physicians who 
have examined and tested the veteran from May 1991 forward, 
some have described her aortic insufficiency as moderate, 
while others have characterized it as severe.  It was 
reported that the valvular heart disease could eventually 
lead to a need for replacement of the aortic valve with a 
prosthetic valve.  The veteran eventually had the aortic 
valve replacement surgery, in June 1996.

Chest x-rays and other medical records have not shown 
enlargement of the veteran's heart.  The medical records have 
not noted rales, pretibial pitting, or elevation of systolic 
blood pressure.  Diastolic and systolic murmurs have been 
noted, but the medical records have not included findings of 
paroxysmal auricular fibrillation, flutter, or paroxysmal 
tachycardia.  In March 1996, a VA cardiologist reported that 
the veteran had signs of congestive heart failure.  Prior to 
March 1996, and up to as late as June 1994, physicians 
indicated that she did not have congestive heart failure.

The record contains the veteran's statements and medical 
findings as evidence regarding the degree of dyspnea on 
exertion that the veteran has experienced, and the 
limitations on physical activity related to her heart 
disease.  During service, in June 1991, the veteran was given 
a profile due to her aortic insufficiency which indicated 
that she was to be limited to physical training at her own 
pace and distance, and to no more than forty hours per week 
of work.  In August 1991, the veteran reported that she had 
some chest pain at all times, and that she had shortness of 
breath with activity, such as climbing stairs.  In exercise 
testing, she reported slight dizziness after walking on a 
treadmill for the equivalent of one quarter of a mile at a 
speed of 1.25 miles per hour.  The examining physician 
recommended a gradual increase of activity as tolerated, over 
a period of two to four weeks, with a goal of walking one 
mile at a speed of two to five miles per hour.

In September 1991, a physician recommended that the veteran 
follow a regular exercise program, in order to allow her to 
notice if her tolerance for exercise was diminishing.  In 
October 1991, the veteran reported increased fatigability.  
In December 1991, she reported shortness of breath and 
fatigue with overexertion.  A physician advised that the 
veteran could continue her usual activities, but that she 
should avoid overexertion or excessive fatigue, and that she 
should not engage in any heavy activity such as combat 
training or competitive sports.

In May 1992, it was reported that the veteran worked at a 
desk job.  In September 1992, she reported that she continued 
to have shortness of breath with exertion.  In June 1994, she 
reported that she had shortness of breath after walking about 
two blocks.  In July 1994, she reported that she avoided 
climbing stairs or walking long distances.  An examining 
physician concluded that anxiety contributed to the veteran's 
limitations.  In November 1994, a VA cardiologist wrote that 
it was difficult to determine the optimal timing for valve 
replacement surgery, as there were medical factors that made 
it desirable to avoid proceeding with the surgery either too 
soon or too late in the progression of the valvular heart 
disease.

In February 1995, a physician stated that the veteran could 
continue with her current sedentary employment.  In July 
1995, the veteran reported that she had shortness of breath 
after walking more than 100 feet.  Based on examination 
findings, a physician concluded that the only restriction on 
the veteran's activities was that she should not lift more 
than 25 pounds.

In March and April 1996, physicians found that the veteran's 
heart condition had worsened, and that she had congestive 
heart failure.  She underwent valve replacement surgery in 
June 1996, and the RO subsequently awarded a 100 percent 
rating for the heart disorder, effective in March 1996.  
Treatment for the veteran's heart disorder has continued 
since the surgery.

In a February 1997 hearing at the RO, the veteran reported 
that after service she had been employed until August 1995, 
working as a finance officer.  She indicated that physicians 
who had seen her in March 1996 told her that her disability 
should have been considered 100 percent.  She asserted that 
her valve replacement surgery should have been performed long 
before it was.

While certain medical manifestations, such as congestive 
heart failure, were not found until 1996, there is earlier 
evidence that the veteran's heart disease imposed limitations 
on her work.  During service, a physician indicated that the 
veteran should not work more than forty hours per week.  The 
veteran has reported varying degrees of dyspnea with 
exertion.  Physicians have generally indicated that the 
veteran should avoid lifting or physical exertion.  Overall, 
the restrictions noted by physicians are consistent with 
performing no more than sedentary work.  The veteran has 
reported that she worked from 1991 to 1995, but only at 
sedentary employment.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran's heart disease precluded her 
from more than sedentary employment within one year of her 
filing her claim for service connection benefits.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
it was factually ascertainable that the criteria for a 100 
percent evaluation under Diagnostic Code 7000 were met within 
the pertinent time period.  38 U.S.C.A. § 5107(b).   

As the veteran filed the claim at issue in December 1991, 
within one year of it becoming factually ascertainable that 
her heart disorder warranted a 100 percent rating, the Board 
finds that an effective date of November 23, 1991, the day 
following the veteran's separation from service, is warranted 
for the award of a 100 percent rating for the veteran's 
valvular heart disease with aortic insufficiency.


ORDER

An effective date of November 23, 1991, is established for 
the increase in disability compensation for valvular heart 
disease with aortic insufficiency to 100 percent.


		
	L. JENNIFER LANE
	Member, Board of Veterans' Appeals

 

